DETAILED ACTION
This communication is in responsive to amendments for Application 16/586680 filed on 3/2/2021. The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims:
	Claims 1-3, 5-10, 12, 14-15, 18-19, 21-24 and 26-27 are presented for examination.
	Claims 4, 11, 13, 16-17, 20 and 25 were canceled. 

Response to Arguments
3.	Applicant’s arguments in the amendment filed on 3/2/2021 regarding claim rejection under 35 USC § 103 are moot in view of the new ground of rejection.

Claim Objections
Claim1 and 27 are objected to because of the following informalities:  The second underline limitation includes the wrong article “the media selector being further operable by said at least one processor to provide to said user equipment, information identifying a download location of said content item when it is determined that said download request is to be allowed to allow said content to be downloaded, said media selector being operable, by said at least one processor, to provide, to said user equipment, said information identifying a download location of said content.”   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-10, 12, 14-15, 18-19, 21-24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “…said weighting factors…” lack antecedent basis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5-10, 12, 14-15, 18-19, 21-24 and 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradbury et al. (hereinafter Bradbury) US 2010/0100899 A1 and further in view of Lee et al. (hereinafter Lee) US 8074083 B1. 
Regarding Claim 1, Bradbury teaches a system for determining whether a content item should be provided to user equipment (¶0088 & ¶0092; server determines whether to provide content to a user or not), the system comprising: 
one or more servers, each including at least one processor and an associated memory, having hosted thereon (¶0092-¶0094; a server for storing 
an access control system operable, by said one processor, to receive, at a time and/or date, a download request from the user equipment to download the content item (¶0095-¶0096 & ¶0112; the system further comprises means for booking or ordering content “download request” which has not yet been broadcast on a scheduled basis, for future downloading and/or viewing. For example, media player “user equipment” provides access to broadcast and download content that has been requested from content access system “access control” where the access means is adapted to enable a user to order or book content that has not yet been broadcast.  More preferably, the access means is adapted to disable access to the content after a predetermined time interval. Also see ¶0166 & ¶0184, ¶0187 & ¶0404; access control means that receives a download request to download restricted content. ¶1095 illustrate the download requests); 
a media selector operable, by said at least one processor, to determine if said download request is to be allowed or denied in dependence on a traffic management requirement for said time and/or date at which the download request is received (¶0123-¶0138; user interface “media selector operable” that enables a user to download a requested content only available for download within a specific time window following broadcast “allowed or denied.” Also see ¶0405; ¶1097; media selector said media selector being operable by said at least one processor, to determine a broadcast time and/or date for content at which content is to be (or has been) broadcast (¶0123-¶0138. Also see Fig. 20; see user’s bookings. See ¶0405-¶0432; time and dates for broadcast. Also see Fig. 65 illustrating how many days left); 
the media selector being further operable by said at least one processor to provide to said user equipment, information identifying a download location of said content item when it is determined that said download request is to be allowed to allow said content to be downloaded, said media selector being operable, by said at least one processor, to provide, to said user equipment, said information identifying a download location of said content (¶01333; channel on which the content is to be broadcast “download location.” Also see ¶2141-¶2155; If restrictions are applied to the content, for example, if the content is deemed only to be available for a limited time window, or if the producer/distributor wishes to vary periodically the time window during which the content is available, these can be handled using the CTA patch, then the CTA is effectively a link “download location” to either a stream or a downloadable file, and a "Patch" is a small region (e.g. rectangle) of a web if the download request is received either:
at said broadcast time and/or date (¶0130-¶0133 & ¶0457-¶04561);
after said broadcast time and/or date (¶0130-¶0133 & ¶0457-¶04561); or 
within a predetermined time period prior to said broadcast time and or date (¶0130-¶0133 & ¶0457-¶04561 & Fig. 65).

Bradbury teaches that  “… download request is to be allowed or denied in dependence on a traffic management requirement for said time and/or date at which the download request is received” (see ¶0377; Restrictions “allowed or denied” on download depends on a number of criteria including user location, date (booking), bandwidth, registration, etc. Therefore, although item availability may be displayed, access to the item may be restricted, dependent on the media rights, business rules and availability restrictions. Also see Table 10 that restrict downloads based on max booking storage), which suggests the limitation “traffic management requirement.” However to support Bradbury’s teachings of Bandwidth to suggest the limitation “traffic management requirement,” Examiner cites to Lee. 
Lee on the other hand teaches “means for determining if said download request is to be allowed or denied in dependence on a traffic management requirement for said time and/or date at which the download request is received” (Col. 5, lines 30-41; Based on the contents of a transaction record, the permission system 170 determines whether a particular download request or playback request is permitted.  Download permission and playback permission can be based on one or more factors.  The factors 
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to incorporate the teachings of Lee into the system Bradbury in order to control download and playback of media content (Col. 1, lines 6-8). Utilizing such teachings enable the system to restrict playback and download of files without preventing the users from playing the content (Col. 1, lines 9-16 & abstract). 

Regarding Claim 3, Bradbury in view of Lee teach the system as claimed in Claim 2 Bradbury further teaches wherein said predetermined time period is reconfigurable and is stored in at least one of a key value store, a database, and is configured with a default value (¶0130-¶0133 & ¶0457-¶04561 & Fig. 65 & 95a).

Regarding Claim 6, Bradbury in view of Lee teach the system as claimed in Claim 2 Bradbury further teaches further comprising a license server operable to receive a request to play the content item from the user equipment (¶657-¶0665), and digital rights management system operable to issue a license for playing the content item, to the user equipment, if said time and/or date at which the request to play the content item is received is after broadcast time and or date (¶490).


Regarding Claim 8, Bradbury in view of Lee teach the system as claimed in Claim 7 Bradbury further teaches wherein said information indicating that said download request has been denied comprises an indicator that the download request has been denied as a result of limited bandwidth availability (¶0123-¶0138; user interface “media selector operable” that enables a user to download a requested content only available for download within a specific time window following broadcast “allowed or denied.” Also see ¶0405; ¶1097; media selector process the request according to business rules. Also see ¶0377; Restrictions “allowed or denied” on download depends on a number of criteria including user location, date (booking), bandwidth, registration, etc. Therefore, 

Regarding Claim 9, Bradbury in view of Lee teach the system as claimed in Claim 7 Bradbury further teaches wherein said information indicating that said download request has been denied comprises information indicating a time and/or date for the user equipment to retry requesting download of said content item (Fig. 95a illustrate when the media will be available next for download. Also see ¶0184; see accessibility information. ¶0201; availability information. Also ¶0399 and table 00005 indicate if media is not available to download now) 

Regarding Claim 12, Bradbury in view of Lee teach the system as claimed in Claim 9, Bradbury further teaches wherein the time and/or date for the user equipment to retry requesting download of said content item is at a pre-determined minimum time period (or time 'offset') after the time and/or date of the download request (this limitation is obvious from ¶2148-¶2150 and Fig. 95a since the date is updated so that a user may retry to request the download where the download patch is customized by the hosting page).

Regarding Claim 14, Bradbury in view of Lee teach the system as claimed in Claim 9 Bradbury further teaches wherein the time and/or date for the user equipment to retry requesting download of said content item is a time at which download is 

Regarding Claim 15, Bradbury in view of Lee teach the system as claimed in Claim 1, Lee further teaches wherein said traffic management requirement is determined for a predetermined granularity period including said time and/or date at which said download request is received (Col. 5, lines 19-41; see permission system 170 records stored in a database that includes limitations on bandwidth and access including time/date).

Regarding Claim 18, Bradbury in view of Lee teach the system as claimed in Claim 1, Bradbury does not expressly teach “weighting factor.” Lee on the other hand further teaches “wherein said traffic management requirement for said time and/or date is represented by a weighting factor for the time and/or date at which the download 
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to incorporate the teachings of Lee into the system Bradbury in order to control download and playback of media content (Col. 1, lines 6-8). Utilizing such teachings enable the system to restrict playback and download of files without preventing the users from playing the content (Col. 1, lines 9-16 & abstract). 

Regarding Claim 19, Bradbury in view of Lee teach the system as claimed in Claim 18 Bradbury does not teach “weighting factors…stored…” Lee on the other hand further teaches wherein said weighting factors for various times and/or dates are stored in at least one of a dedicated document, a value in a key-value store, and/or a database (Col. 5, lines 19-41; see permission system 170 records stored in a database).

Regarding Claim 21, Bradbury in view of Lee teach the system as claimed in Claim 18 Bradbury teaches “media selector” but does not teach “…weighting factor is 

Regarding Claim 22, Bradbury in view of Lee teach the system as claimed in Claim 18 Bradbury further teaches media selector as stated above, but Bradbury does not teach wherein said media selector is operable: to generate a random (or pseudo-random) number; to determine that said download request should be allowed if said random (or pseudo-random) number does not exceed said weighting factor; and to determine that said download request should be denied if said random (or pseudo-random) number exceeds said weighting factor.
Lee teaches wherein said media selector is operable: to generate a random (or pseudo-random) number (Col. 5, lines 19-41; see permission system 170 records has limitations of playback including generating content key e.g. random alpha-numeric string); 
to determine that said download request should be allowed if said random (or pseudo-random) number does not exceed said weighting factor (Col. 5, lines ; and to determine that said download request should be denied if said random (or pseudo-random) number exceeds said weighting factor (Col. 5, lines 19-41; see permission system 170 has limitations of playback “predetermined number” e.g. particular user account, legal restrictions on particular users (based on age, location, etc.), limitations on the types of clients, and limitations on the network location, type, bandwidth, or other functional features.  These constraints or limitations can be established by the content owner, the system operator, or others with control or ownership of the content including random alpha-numeric string).

Regarding Claim 23, Bradbury in view of Lee teach the system as claimed in Claim 18 Bradbury in view of Lee do not expressly teach further teaches wherein said weighting factor comprises a percentage value. However, this limitation is obvious from Lee’s teachings where a user/administrator may set a limitations on a bandwidth and other weighting factors, Col. 5, lines 19-41. 

Regarding Claim 24, Bradbury in view of Lee teach the system as claimed in Claim 1 Bradbury further  teach wherein media selector is operable to determine if said and/or wherein said media selector is operable to determine if the download request is valid or invalid, and wherein said media selector is operable to provide information to the user equipment indicating that an error condition has arisen if said download request is determined to be invalid (see above. Also see Table 00003 & ¶0367-¶0369 which illustrates availability where a message is provided for off-air channel or program. Also see ¶0572, ¶1873; error direct user message)
.
Regarding Claim 26, Bradbury in view of Lee teach the system as claimed in Claim 1 Bradbury further teaches wherein said media selector is operable by said at least one processor to determine if the requested content item is available or unavailable (see above also see Table  00003 & ¶0367-¶0369 which illustrates availability. Also see ¶0123-¶0138; user interface “media selector operable” that enables a user to download a requested content only available for download within a 

	Claim 27 is substantially similar to claim 1, thus the same rationale applies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455